J-S01008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    CHRISTOPHER MICHAEL SLAUGHTER                :
                                                 :
                       Appellant                 :   No. 950 MDA 2021

              Appeal from the PCRA Order Entered August 11, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0002736-2013


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                         FILED: JANUARY 13, 2022

        Christopher Michael Slaughter appeals from the order that dismissed as

untimely his petition filed pursuant to the Post Conviction Relief Act (“PCRA”).

We affirm.

        The pertinent history of this case is as follows. In August 2014, a jury

convicted Appellant of aggravated assault on a police officer and other crimes.

Appellant was sentenced to an aggregate term of twenty-nine and one-half to

fifty-nine years of incarceration, and this Court affirmed the judgment of

sentence.     See Commonwealth v. Slaughter, 135 A.3d 658 (Pa.Super.

2015) (unpublished memorandum).                Appellant did not seek review in our

Supreme Court, but filed a timely pro se PCRA petition.                 Counsel was


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01008-22


appointed and moved to withdraw pursuant to Commonwealth v. Turner,

544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213

(Pa.Super. 1988) (en banc). The PCRA court permitted counsel to withdraw

and dismissed the petition following issuance of the proper notice, and this

Court affirmed.    See Commonwealth v. Slaughter, 183 A.3d 1069

(Pa.Super. 2018) (unpublished memorandum).

      Appellant pro se filed the PCRA petition at issue in this appeal, his

second, on February 22, 2021.      Therein, Appellant asserted that he was

entitled to relief based upon our Supreme Court’s decision in Commonwealth

v. McClelland, 233 A.3d 717 (Pa. 2020), in which the Court held that the

defendant’s due process rights were violated when, at the preliminary hearing,

“the Commonwealth relied exclusively and only on evidence that could not be

presented at a trial.” Id. at 736. Appellant raised his claim as one of “newly

discovered evidence,” and contended that he was unaware of the McClelland

holding until “late December of 2020” when he read about it in an October

2020 publication of the Pennsylvania Prison Society.      See PCRA Petition,

2/22/21, at 4.

      The PCRA court determined that the petition was untimely and it lacked

jurisdiction to consider its merits. The PCRA court issued notice of its intent

to dismiss Appellant’s petition without a hearing pursuant to Pa.R.Crim.P. 907.

Rather than respond to the notice, Appellant filed a premature notice of appeal

to this Court. On August 11, 2021, the PCRA court entered an order dismissing


                                     -2-
J-S01008-22


Appellant’s second PCRA petition. Accordingly, this appeal is deemed to have

been timely filed from the August 11, 2021 final order.          See Pa.R.A.P.

905(a)(5) (“A notice of appeal filed after the announcement of a determination

but before the entry of an appealable order shall be treated as filed after such

entry and on the day thereof.”).

      Appellant presents the following questions for our consideration:

      1)    Was the lower court in error for its denial of the Appellant’s
            PCRA stating that it does not meet the requirements of 42
            Pa.C.S. § 9545(b)(1)(i-iii)?

      2)    Was the lower court in error when it allowed hearsay
            evidence alone to establish prima facie at the preliminary
            hearing?

      3)    Was counsel for the defendant ineffective for failing to raise
            this claim during and after the preliminary hearing?

Appellant’s brief at 4 (cleaned up).

      We begin with a review of the applicable legal principles. “The standard

of review of an order dismissing a PCRA petition is whether that determination

is supported by the evidence of record and is free of legal error.”

Commonwealth v. Cruz, 223 A.3d 274, 277 (Pa.Super. 2019) (cleaned up).

“It is an appellant’s burden to persuade us that the PCRA court erred and that

relief is due.” Commonwealth v. Stansbury, 219 A.3d 157, 161 (Pa.Super.

2019) (cleaned up).

      It is well-settled that, “[b]ecause the PCRA time limitations implicate

our jurisdiction and may not be altered or disregarded in order to address the

merits of a petition, we must start by examining the timeliness of Appellant’s

                                       -3-
J-S01008-22


petition.” Commonwealth v. Davis, 86 A.3d 883, 887 (Pa.Super. 2014).

Indeed, “no court has jurisdiction to hear an untimely PCRA petition.”

Commonwealth v. Ballance, 203 A.3d 1027, 1031 (Pa.Super. 2019). The

PCRA provides as follows regarding the time for filing a petition:

      Any petition [filed pursuant to the PCRA], including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

         (i) the failure to raise the claim previously was the result of
         interference by government officials with the presentation of
         the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were unknown
         to the petitioner and could not have been ascertained by the
         exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or the
         Supreme Court of Pennsylvania after the time period provided
         in this section and has been held by that court to apply
         retroactively.

42 Pa.C.S. § 9545(b)(1). Further, a petition invoking a timeliness exception

“shall be filed within one year of the date the claim could have been

presented.” 42 Pa.C.S. § 9545(b)(2).

      Appellant argues that the PCRA court erred in holding that he failed to

establish the § 9545(b)(1)(ii) newly-discovered facts exception. Specifically,

he contends that he did not discover the fact that hearsay evidence alone

could not be used by the Commonwealth to establish a prima facie case at a

preliminary hearing until he read about the McClelland decision in December

                                     -4-
J-S01008-22


2020. See Appellant’s brief at 8. He contends that he exercised due diligence

in discovering the July 2020 ruling, and could not have discovered it earlier,

citing delays in prison mail and lack of access to the prison library caused by

the COVID-19 pandemic. Id. at 8-9.

      Appellant is entitled to no relief. As our Supreme Court has succinctly

explained,

      under appropriate circumstances, a judicial opinion can provide an
      independent basis for a new PCRA claim pursuant to 42 Pa.C.S.
      § 9545(b)(1)(iii), which creates a limited exception for new
      constitutional rights that have been held to apply retroactively.
      But a judicial opinion — even one which may establish a
      new theory or method of obtaining relief — does not
      amount to a new “fact” under Section 9545(b)(1)(ii) of the
      PCRA.

Commonwealth v. Reid, 235 A.3d 1124, 1148 (Pa. 2020) (cleaned up,

emphasis added).      The “fact” underlying Appellant’s claim is the alleged

testimony of the witnesses at his preliminary hearing, which was not newly-

discovered by Appellant within a year of filing the instant PCRA petition. The

change in the law which Appellant contends now entitles him to relief when

applied to those facts cannot satisfy § 9545(b)(1)(ii). Id.

      Furthermore, the McClelland judicial opinion cannot serve as a basis

for   jurisdiction   over   Appellant’s   instant   PCRA   claim    pursuant   to

§ 9545(b)(1)(iii). As our Supreme Court summarized:

             Subsection (iii) of Section 9545 has two requirements. First,
      it provides that the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or this court
      after the time provided in this section. Second, it provides that
      the right “has been held” by “that court” to apply retroactively.

                                      -5-
J-S01008-22


      Thus, a petitioner must prove that there is a “new” constitutional
      right and that the right “has been held” by that court to apply
      retroactively. The language “has been held” is in the past tense.
      These words mean that the action has already occurred, i.e., “that
      court” has already held the new constitutional right to be
      retroactive to cases on collateral review. By employing the past
      tense in writing this provision, the legislature clearly intended that
      the right was already recognized at the time the petition was filed.

Reid, supra at 1154 (quoting Commonwealth v. Abdul-Salaam, 812 A.2d

497, 501 (Pa. 2002)). Since the High Court has not held that the due process

right recognized in McClelland is both new and retroactively-applicable, the

decision does not provide a foundation for the § 9545(b)(1)(iii) exception.

      Therefore, the McClelland decision can serve as a basis for neither the

newly-discovered-facts nor new-constitutional-right timeliness exceptions to

the PCRA’s one-year time bar. Accord Commonwealth v. Scott, 1329 EDA

2021, 2021 WL 5983827, at *2 n.2 (Pa.Super. Dec. 17, 2021) (non-

precedential decision) (noting that even if the appellant had raised

McClelland as a basis for a timeliness exception in the PCRA court, the

decision did not satisfy § 9545(b)(1)(ii) or (iii)). Thus, the PCRA court properly

dismissed Appellant’s petition for lack of jurisdiction, and he is entitled to no

relief from this Court.

      Order affirmed.




                                      -6-
J-S01008-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/13/2022




                          -7-